Citation Nr: 1816304	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1963. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the case was later transferred to the RO in Seattle, Washington.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


VETERAN'S CONTENTIONS

The Veteran contends that his current bilateral knee disability is related to military exercises in service including duck walks, squat jumps, and the Japanese thinking position.  He also contends that he sustained a knee injury in September 1962 while serving aboard the USS Magaffin during a typhoon.  He testified that his in-service knee symptoms continued and progressed from the time he got out of military to the present time.  He testified that he did not seek formal treatment for his knees in service due to fear of consequences, and did not seek treatment for years following service until his knees became so bad that he could not avoid treatment.


FINDING OF FACT

1.  The Veteran's service treatment records do not reflect that he sustained a knee injury or sought treatment for knee complaints in service, though they do show treatment for various other complaints, including treatment occurring after the claimed injury to the knees in September 1962.  The Veteran's April 1963 separation examination is silent for knee findings or complaints.  

2.  The National Archives and Records Administration confirmed that the USS Magoffin sailed during a typhoon from September 1 through September 4, 1962, during which time Veteran was stationed aboard.  The deck logs indicated that there was an engineering casualty on September 1, 1962, that was resolved within hours.  No other incidents or injuries to personnel were recorded in the deck logs. 

3.  Arthritis was not shown within a year of separation from service, and the first post-service evidence of a knee disability is a June 2009 VA treatment note showing findings of mild to moderate degenerative joint disease (DJD) on imaging of the knees.

4.  An August 2017 VA examiner concluded that the Veteran's bilateral knee disability was less likely as not incurred in or caused by service.  The examiner noted that the record was silent for knee problems until 2009, at which time the Veteran did report years of knee pain.  However, imaging showed only mild arthritis, and the examiner noted that when the Veteran established VA care in Spokane in 2004, he denied any service related issues.  The examiner further explained that, with respect to the Veteran's contentions that exercises such as squat jumps and duck walking caused or contributed to his current knee disability, just because he performed those exercises does not mean that they caused injuries, and here, the Veteran did not have any knee complaints in service.  In this vein, the examiner noted that the STRs showed that the Veteran sought treatment for various minor conditions and he opined that if the Veteran had injured his knees in service, he likely would have sought treatment.  Furthermore, to the extent that the Veteran specifically alleged injury to the left knee pursuant to a fall from a ladder during the typhoon, the examiner stated that such an injury would likely lead to symptoms of advanced DJD, and that the findings of mild DJD in 2010 were not consistent with an impact activity or unusual injury.  The examiner found that if the Veteran sustained injury to the left knee as he stated, the left knee condition would have likely shown itself many decades ago.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral knee disability are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As was detailed in the foregoing factual findings, the evidence reflects that the Veteran has a current bilateral knee disability diagnosed as arthritis or degenerative joint disease.  Unfortunately, service connection for that current disability is not warranted, as the other elements required to establish service connection under the various theories of entitlement raised by the record or put forth by the Veteran have not been met.  See 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

Initially, the Board acknowledges that service connection for arthritis may be presumed if manifested to a compensable degree within one year of separation.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Here, however, the evidence does not show arthritis until 2009, over forty years after service separation from service.  Thus, service connection is not warranted on that presumptive basis.

There is no indication that the Veteran's bilateral knee degenerative joint disease is otherwise related to service, to include his claimed knee injury or exercises performed therein.  Indeed, the most probative evidence of record addressing the etiology of the Veteran's bilateral knee DJD - the opinion of an August 2017 VA examiner - weighs against such a finding.  The Board finds the August 2017 opinion highly probative because the examiner reviewed the claims file, took a complete history from the Veteran, and thoroughly explained why he determined that the Veteran's bilateral knee DJD is not related to service, to include his claimed injury therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Board does not question the Veteran's sincere belief that his current bilateral knee disability is related to service, to the extent the Veteran has offered his own opinion regarding the etiology of his knee disabilities, that opinion lacks probative value because there is no indication that he is competent to opine on that medically complex matter.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent that the Veteran has provided competent lay testimony regarding an onset and continuity of knee symptoms since service, the Board finds those reports to be lacking credibility.  In this regard, as noted by the August 2017 VA examiner, the Veteran sought treatment for a number of other conditions in service, including minor ones.  As such, the Board believes that had the Veteran been experiencing knee symptoms in service, or sustained injury, he would have reported it.  While the Veteran has explained that he feared the consequence of going to sick call for his knees, such an explanation does not account for the numerous other times the Veteran did go to sick call without apparent fear of consequences.  Similarly, the Board observes that in seeking treatment at VA for his knee pain from 2009 on, the Veteran did not report a history of knee pain since service or a prior in-service knee injury.  Instead, he frequently reported his knee symptoms in conjunction with his history as a truck driver, driving for 14 hour days, climbing in and out of the truck, and even climbing oil derricks.  In contrast, however, in seeking treatment for low back symptoms in July 2011 and September 2011, the Veteran did report that he had back pains even when he was "in the Marines."  Thus, the Board finds that had the Veteran had knee symptoms or injury in service, and symptoms ever since, he would have reported such symptoms in service or in furtherance of treatment. 

In short, the preponderance of the probative evidence does not indicate that the Veteran's currently diagnosed bilateral knee DJD manifested in service or within one year of separation, nor does that evidence indicate that his bilateral knee DJD is otherwise directly related to service, to include exercises or claimed injury therein.  

ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


